Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is issued in response to the claims filed on 5/23/2022.
Claims 1-9 and 11-22 are pending in this Office Action.

Response to Arguments
3.	The previous abstract and claim objections have been withdrawn in response to specification and claim amendments dated 5/23/2022.

Allowable Subject Matter
4.	Claims 1-9 and 11-22 are allowed.

Examiner’s Statement of Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 4, 9, and 19:
a. Zhang et al. (Black List Core: Machine-Learning Based Dynamic Operating-Performance-Point Blacklisting for Powe Mitigating Power-Management Security Attacks- Attached Applicant’s IDS) discloses:
CLKSCREW attacks are mitigated by permanently and statically limiting the frequency and voltage modulation range in the DVFS system, i.e., guard-banding.   Once the core discovers attacks, it can ignore frequency and voltage regulation commands that trigger the attack discovery (page 1, last paragraph of left column to the end of second paragraph of right column).
Two leading industry security-oriented technologies, ARM Trustzone and Intel SGX can execute both trusted and untrusted code on the same physical core while relying on architecture features such as specialized instructions to support isolated execution.  On such architectures the voltage and frequency regulators operate on domains that apply to the entire core.  To enable a wide range of dynamic voltage scaling, a shared converter is typically employed. (Page 2, first paragraph of right column).
A hard limit to the voltage and frequency pairings in DVFS systems is set in each chip so as to prevent cores from operating at the condition that my allow CLKSCREW attacks (page 3, section 3 “Static Protection”).
Dynamically blocking of security-wise unsafe operating performance points (page 3, section 4)
Countermeasure must not be accessible from the malicious kernel (page 5, left column, last paragraph).

b. Nalawadi et al. (US 2005/0055588) discloses loading authenticated/trusted power management code into a memory of a secure environment of an operating system and executing the power management code within the secure environment of the OS to handle power management tasks (Abstract).    The power management code is only loaded and executed within a secure environment having trusted parties, without unnecessarily exposing itself to an untrusted party (paragraph [0025]).

c. Kukola et al. (US 2015/0268706) discloses methods and systems for hardware-based memory power management ("HMPM") in a portable computing device ("PCD") running secure and non-secure execution environments.  Hardware-based state machines are uniquely associated with, and under the control of, the non-secure execution environment, the secure execution environment and a virtual manager, respectively. The states of the state machines constitute votes by each of the execution environments and the virtual manager to control the power supply state to the memory component, such as a cache memory. The votes are monitored by a digital circuit that, based on a combination logic of the votes, generates an output signal to trigger a power management component to maintain, supply or remove power on a rail associated with the memory component. In this way, the power supply state to the memory component cannot be unilaterally changed by an application running in the non-secure execution environment (Abstract).

d. Cambefort et al. (US 20150270701 A1) discloses an overvoltage protection device that can be adapted to a programmable automaton power supply, including: a first detection and protection device configured to detect a possible overvoltage at a first point of a primary or secondary circuit, and including a mechanism triggering a short-circuit if an overvoltage is detected at the first point such as to stop all energy transfer toward the output of said power supply; and a second detection and protection device configured to detect a possible overvoltage at a second point of the primary or secondary circuit, and including a mechanism triggering a short-circuit if an overvoltage is detected at the second point such as to stop all energy transfer toward the output of said power supply; and a thyristor having an independent power supply and configured to maintain, by memory effect, the short-circuit that may have occurred (Abstract).   A threshold voltage is configured such that, taking account of a dysfunction of the power supply causing a rise of the output voltage along a possible maximum slope, the first detection and protection device is capable of triggering the short circuit to stop all energy transfer toward the output channel before the output voltage reaches the maximum admissible voltage (paragraphs [0020]-[0021]).

e. Goss et al. (US 20090157936 A1) discloses as application performance requirements are decreased, the voltage and frequency are scaled to correspond or match to the closest OPP that meets or satisfies the performance requirement (paragraph [0411]).

Although the above references teach similar aspects of the independent claims 1, 4, 9, and 19, each of the independent claims 1, 4, 9, and 19 as whole are not obvious over these references.  Therefore, independent claims 1, 4, 9, and 19 are allowed.
Dependent claims 2, 3, 5-8, 11-18 and 20-22 are allowed as they depend from one of the allowable independent claims 1, 4, 9, or 19.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T. LE whose telephone number is (571)270-0279.  The examiner can normally be reached on Monday-Thursday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANH LE/
Examiner, Art Unit 2495

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495